department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 tl-n-1826-99 uilc internal_revenue_service national_office field_service_advice memorandum for carol b mcclure special litigation assistant associate area_counsel houston cc lm nr hou from subject barbara a felker chief cc intl br3 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend usparent dollar_figurea year x tl-n-1826-99 issue whether interest received in year x by domestic subsidiaries of usparent on loans to affiliated controlled_foreign_corporations cfcs is foreign_oil_and_gas_extraction_income fogei conclusion the interest received in year x by the domestic subsidiaries on loans to the cfcs would likely be treated under sec_904 of the internal_revenue_code as either general_limitation_income or passive_income to the extent allocable to income of the affiliated cfcs in those separate categories the interest_income will not be fogei in the taxpayer’s hands on the basis that it is attributable under the sec_904 look-though rules to fogei income of the cfcs because the sec_907 fogei look-through_rule does not apply to interest to the extent the interest_income is treated as general_limitation_income under the sec_904 c look-through rules it would qualify as fogei only in the unlikely event that it could qualify as interest on working_capital under sec_1_907_c_-1 to the extent the interest is treated as passive_income under the sec_904 look-through rules sec_907 expressly excludes it from fogei facts certain domestic subsidiaries of usparent lend money to affiliated cfcs that are engaged in activities that generate fogei the domestic subsidiaries are united_states_shareholders of the affiliated cfcs as defined in sec_951 of the code the loans are made for various purposes including to fund the cfcs’ plant construction and oil_and_gas extraction operations and presumably to provide the cfcs with working_capital in year x four usparent domestic subsidiaries received interest payments totaling approximately dollar_figurea on their loans to certain affiliated cfcs usparent included the interest_income in fogei law and analysis in congress enacted sec_907 of the code which provides special foreign_tax_credit rules for foreign oil income sec_907 imposes an annual_limit on the amount of foreign taxes paid on fogei that can be credited under sec_901 against the u s tax_liability of u s taxpayers the limitation is a certain percentage of fogei the percentage limitation for corporate taxpayers for year x was the highest u s corporate tax_rate for the year foreign taxes paid on fogei in excess of the sec_907 limitation are not deductible as taxes or as royalties but may be carried back for two years or forward for five years subject_to the 1tax reduction act of 89_stat_54 p l sec_601 tl-n-1826-99 sec_907 limitation in the year to which the taxes are carried pursuant to sec_904 sec_907 is applied separately to each separate category of income including passive_income defined in sec_904 and general_limitation_income described in sec_904 for year x fogei is defined in sec_907 of the code as foreign source taxable_income from the extraction of oil_and_gas and from the sale_or_exchange of assets used by the taxpayer in that extraction activity fogei does not include income attributable to processing transporting or distributing oil_and_gas or their primary products or to the disposition of assets used in those activities that income is foreign_oil_related_income fori sec_907 sec_1_907_c_-1 in congress revised sec_907 to provide that fogei does not include any dividend or interest_income which is passive_income as defined in sec_904 that revision is effective for tax years beginning after date and applies in year x also included within the definition of fori are dividends and interest received from a foreign_corporation in respect of which taxes are deemed paid_by the taxpayer under sec_902 of the code to the extent such dividends or interest is attributable to fori sec_907 the code specifically provides that the look-through_rule for interest does not apply to include such interest in fogei sec_907 accordingly sec_907 is not applicable here in our analysis of whether usparent was correct to treat the interest payments from the cfcs as fogei 2omnibus budget reconciliation act of 107_stat_312 p l a a 3interest is included within the definition of fori even though taxes are not deemed paid_by the taxpayer under sec_902 with respect to interest the reference in sec_907 to the deemed paid credit under sec_902 operates only to identify those corporations in which the taxpayer has the requisite stock ownership for dividends and interest to qualify for the look-through_rule 4the conference_report accompanying the amendments to sec_904 and sec_907 provides that the conferees intend that dividends and interest received from a foreign_corporation in respect of which taxes are deemed paid under sec_902 are classified as fogei and fori respectively to the extent attributable to fogei or fori h_r rep no 103d cong 1st sess this statement apparently was intended to reflect existing law since in congress did not amend the look-through_rule of sec_907 however to the extent this statement suggests the conferees believed the look-through_rule applied to characterize interest from a foreign_subsidiary as fogei it conflicts with the plain language of the code which specifically precludes application of the look-through_rule to include interest payments in fogei tl-n-1826-99 because the sec_907 look-through_rule does not apply the only basis on which usparent might argue that its interest_income qualifies as fogei would be to treat the cfc loans as temporary investments generating interest on working_capital within the meaning of sec_1_907_c_-1 that regulation provides that fogei may include interest on bank_deposits or any other temporary investment which is not in excess of funds reasonably necessary to meet the working_capital requirements and the specifically anticipated needs of the person that is engaged in the conduct of the activities described in sec_907 or of the code it is extremely unlikely that the cfc loans would qualify under this rule since the loans must be readily convertible into cash to meet the definition of temporary investment or working_capital see notice_88_22 1988_1_cb_489 and 344_f2d_810 9th cir moreover to the extent the interest_income is passive_income the statutory revision to the definition of fogei that excludes dividend or interest_income which is passive_income as defined in sec_904 supercedes sec_1_907_c_-1 to prevent the inclusion of the passive interest_income in fogei under sec_904 passive_income is income of a kind which would be foreign_personal_holding_company_income as defined in sec_954 under sec_954 foreign_personal_holding_company_income includes interest_income however passive_income does not include income that also would fall within any of the other sec_904 separate categories any export_financing_interest and any high-taxed_income sec_904 ii and iii also interest received from a controlled_foreign_corporation in which the taxpayer is a united_states_shareholder such as the interest received here by the domestic subsidiaries of usparent from the affiliated cfcs may not be passive_income under the look-through_rule of sec_904 this rule provides that interest shall be treated as income in a separate category to the extent it i sec_5issued on date t d 1991_1_cb_115 6the sec_904 definition of passive_income does not include a working_capital exception the current separate limitation for passive_income replaced the separate limitation for passive interest_income excluded from the definition of passive interest was interest derived from any transaction which directly related to the taxpayer’s trade_or_business in a foreign_country sec_904 of the code effective for tax years beginning before date the regulations under prior_law former sec_1_904-4 treated certain types of interest on working_capital as interest derived from a transaction directly related to the taxpayer’s trade_or_business in a foreign_country 7in concurrent with the revision made to the definition of fogei congress also deleted sec_904 which provided that passive_income for purposes of sec_904 did not include fogei tl-n-1826-99 properly allocable under regulations prescribed by the secretary to income of the controlled_foreign_corporation in such category the regulations provide that related_person interest_expense will be allocated first to passive_income of the cfc and then to the cfc’s other separate categories sec_1_904-5 under the look-through_rule of sec_904 of the code the interest payments received here by the domestic subsidiaries of usparent from the affiliated cfcs will be treated as income in a separate category to the extent allocable to income of the affiliated cfcs in that category the determination would be made with regard to each affiliated cfc here some of the cfcs’ income such as from their oil_and_gas extraction operations would be general_limitation_income as described in sec_904 so that an allocable part of the interest payments made by those cfcs would be general_limitation_income even though the cfcs’ oil_and_gas extraction operations would generate general limitation fogei for the cfcs however that characterization as fogei does not carry through to interest_paid by the cfcs to usparent as stated above sec_907 provides that the look-through_rule of sec_907 for characterizing payments from a cfc as fogei for purposes of sec_907 does not apply to interest payments accordingly the general limitation interest_income could be fogei only in the unlikely event that the cfc loans could properly be characterized as temporary investments generating interest on working_capital within the meaning of sec_1_907_c_-1 to the extent that the affiliated cfcs’ income is passive_income as defined in sec_904 of the code the portion of the cfcs’ interest payments allocated under the sec_904 look-through_rule to that passive_income will be passive_income of usparent under the revision to the definition of fogei in sec_907 discussed above that passive_income cannot be fogei please call if you have any further questions barbara a felker chief cc intl br3 8the legislative_history to the amendments to sec_904 and sec_907 reflects the house and conference committees’ understanding that interest_income on working_capital related to fogei would be treated as passive_income that would not itself qualify as fogei h_r rep no 103d cong 1st sess h_r rep no 103d cong 1st sess
